Order entered January 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-11-00835-CV

                          MARK POWELL YABLON, Appellant

                                              V.

                         MARY ELIZABETH YABLON, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-51636-2009

                                          ORDER
       The Court has before it appellee’s December 21, 2012 motion to substitute counsel. The

Court GRANTS the motion and DIRECTS the clerk to remove Aglaia D. Mauzy as counsel and

substitute John A. Stewart as counsel for appellee Mary Elizabeth Yablon.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE